UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-2344


JERRY ANDERSON,

                  Plaintiff - Appellee,

          v.

CALDWELL   COUNTY   SHERIFF'S   OFFICE;   ALAN   C.   JONES,
Individually and in his Official Capacity as Sheriff of the
Caldwell County Sheriff's Office; JEFFERY LEE STAFFORD,
Individually and in his Official Capacity as a Deputy
Sheriff of the Caldwell County Sheriff's Office; BRIAN
ANTHONY BENNETT, Individually and in his Official Capacity
as a Deputy Sheriff of the Caldwell County Sheriff's Office;
SHELLY HARTLEY, Individually and in her Official Capacity as
a Deputy Sheriff of the Caldwell County Sheriff's Office;
FIDELITY AND DEPOSIT COMPANY OF MARYLAND; THE OHIO CASUALTY
INSURANCE COMPANY,

                  Defendants – Appellants,

          and

JOHN DOE, representing Other Unidentified Officers of the
Caldwell County Sheriff's Office, Individually and in his
Official Capacity as a Deputy Sheriff of the Caldwell County
Sheriff's Office; JANE DOE, representing Other Unidentified
Officers   of   the   Caldwell  County   Sheriff's   Office,
Individually and in her Official Capacity as a Deputy
Sheriff of the Caldwell County Sheriff's Office; DOE BOND
COMPANY; CHRISTOPHER BRACKETT, Individually and in his
Official Capacity as a Deputy Sheriff of the Caldwell County
Sheriff's Office; TRACY PYLE, Individually and in his
Official Capacity as a Deputy Sheriff of the Caldwell County
Sheriff's Office,

                  Defendants.
Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cv-00423-MR-DLH)


Argued:   January 29, 2013               Decided:   April 24, 2013


Before DAVIS and KEENAN, Circuit Judges, and John A. GIBNEY,
Jr., United States District Judge for the Eastern District of
Virginia, sitting by designation.


Reversed in part, dismissed in part, and remanded by unpublished
per curiam opinion.


James R. Morgan, Jr., WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina, for Appellants. Robert Mauldin
Elliot, ELLIOT, PISHKO & MORGAN, PA, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        This case comes before the Court on an interlocutory appeal

of the district court’s denial of a motion for summary judgment

on   the    ground     of    qualified    immunity.          The    central     issue   is

whether law enforcement officers had probable cause to arrest

the plaintiff-appellee for the murder of his wife.                             The Court

finds that probable cause existed for the arrest, entitling the

arresting         officers    to    qualified       immunity       on   the   plaintiff-

appellee’s claims under 42 U.S.C. § 1983.                      Because those claims

fail,      the     plaintiff-appellee’s           derivative       federal    claims    of

supervisory and local government liability also fail.                          The Court

also concludes that public officers’ and governmental immunity

shield     the     defendants-appellants           from    most    of   the   plaintiff-

appellee’s state law claims, but the Court lacks jurisdiction to

review the statutory bond claim.

                                             I.

                                             A.

      Jerry Anderson (“Anderson”) commenced this action by filing

a complaint in which he alleged that the defendants had harmed

him in various ways.               Specifically, under § 1983 he asserted a

claim      that    various     Caldwell      County       Deputy    Sheriffs,    led    by

Captain Jeffery Lee Stafford (“Stafford”), violated his Fourth

Amendment rights.            He sued the Caldwell County Sheriff’s Office

(“CCSO”)     and     Sheriff    Alan    C.   Jones     (“Jones”)        for   failure   to

                                             3
train and supervise the deputy sheriffs.               He also asserted state

law   claims      of    malicious      prosecution,       false       arrest,       and

obstruction of justice.          Finally, he sued the CCSO’s liability

insurer     and   bonding   company     for    any    damages     caused      by   the

alleged violations of his rights. 1

      The     defendants-appellants           filed    motions        for     summary

judgment on a number of bases, including qualified immunity,

public      officers’    immunity,     and    governmental      immunity.          The

district      court     denied    those       motions,        leading       to     this

interlocutory appeal. 2

                                        B.

      In    December     2005,   the    plaintiff-appellee’s          wife,      Emily

Anderson     (“Emily”)    went   missing      from    their    farm    in   Caldwell

County, North Carolina.          Nine days later, Stafford and the CCSO

investigative team found her body in the toolbox of her truck,

which had been abandoned in South Carolina.                     After a lengthy

investigation, Stafford arrested Anderson for his wife’s murder.

      1
       Anderson sued the sheriff and deputies in both their
individual and official capacities.     Suits against public
officers in their official capacities actually raise claims
against the entity for which the officer works.   Kentucky v.
Graham, 473 U.S. 159, 165-66 (1985).  We, therefore, will not
discuss the official capacity claims against the individual
defendants.
      2
       The district court did grant summary judgment (1) in favor
of Deputy Bennett in his individual capacity for all claims and
(2) in favor of all the defendants as to Anderson’s negligence
claims. These decisions are not relevant to this appeal.


                                         4
A grand jury indicted him about two weeks later for first-degree

murder.      Anderson stood trial for nine weeks in mid-2007, but

the   jury   could   not   reach    a    verdict.      The   judge   declared     a

mistrial, and ultimately the state dismissed the case without

prejudice.

      The    following      facts       led   to     Anderson’s      arrest     and

prosecution:

      On December 29, 2005, the day Emily disappeared, a worker

on Anderson’s farm heard Emily and Anderson arguing.                     At 9:30

a.m., not long after the argument, Anderson and Emily drove to a

wooded area of their farm — Anderson drove a front-end loader

and Emily drove her pickup truck.              A neighbor heard the front-

end loader driving on Anderson’s farm near the wooded area, and

then heard two shots.         Another neighbor also heard two shots.

When the police later found Emily’s body, it had dirt and grass

on it, as well as two gunshot wounds.

      One    half-hour     after    driving    out     to    the   wooded     area,

Anderson returned to the farm buildings in the front-end loader.

He told workers on the farm to clean the loader, paying special

attention to the bucket.           A worker told the officers that this

was an unusual request by Anderson.                  Forensic analysis later

showed bloodstains on the bucket of the front-end loader.

      Sometime between 10 a.m. and noon, Anderson had a worker

drive him to the wooded area, where Anderson got out of the

                                         5
vehicle with a large plastic bag.              The next day, he told his

employees to search the area for a cell phone.

     Although none of the farm workers saw Anderson again until

the late afternoon, he instructed them to tell anyone who asked

that he had been at the farm all day.              To bolster this story, he

later changed oil filters on some farm equipment, backdated the

documentation of the repair to December 29, 2005, and told a

worker to lie about the date they had changed the filters.

     The CCSO unearthed additional evidence relating to Emily’s

death, most of it pointing to Anderson as the culprit.                       In

summary, the evidence is as follows:

       •   Several      people    indicated    that    the    Andersons    were

           unhappily     married,    and    that    Emily   planned   to   leave

           Anderson.

       •   Anderson had found cards to Emily from a man named

           Bill.     He also had found indications that someone had

           sent her flowers.

       •   When the deputies told Anderson about Emily’s death,

           he showed no emotion and, in fact, laughed and “told

           stories.”

       •   Not   long    before   Emily’s     disappearance,    Anderson    had

           applied for and received a new passport, listing his

           sister as his emergency contact.



                                      6
•   Emily had $4.5 million in life insurance with Anderson

    and their company as beneficiaries.                    Anderson’s first

    wife, Teresa Martin, told officers that Anderson had

    her     get     life    insurance     designating         him   as      the

    beneficiary.         Martin stated that at some point during

    the marriage she woke up disorientated in the trunk of

    the car.        Anderson said he planned to hide her away

    and collect the insurance money, but eventually he let

    her out of the trunk.

•   Bank of America notified the deputies that there had

    been no activity on Emily’s account since December 23,

    2005.

•   Alltel,       the   Andersons’    phone   company,       reported      that

    Emily’s phone showed no activity after December 28,

    2005.     The deputies found her phone attached to her

    belt.     The phone company told the CCSO that the phone

    had been in South Carolina since December 29, 2005.

•   An    Alltel        representative    told       the    CCSO    that    he

    believed that Anderson had turned his cell phone off

    between       the    hours   of   12:04   p.m.    and    4:51   p.m.    on

    December 29, 2005.           Turning the phone off would avoid

    cell site registry during that time.                      In addition,

    Anderson had Emily’s calls forwarded to his phone.



                                  7
        •   Although     he     told       the   deputies     he     owned    no     guns,

            Anderson actually owned several firearms.

        •   Cadaver dogs had indicated that a corpse had been in

            the wooded area of Anderson’s farm.

      Based on the foregoing, Stafford and the deputies developed

a theory of the crime.           They believed that while in the wooded

area on the morning of December 29, 2005, Anderson had fatally

shot Emily.       He then loaded her body into the toolbox on her

truck, and drove her to South Carolina, where he abandoned the

truck in a motel parking lot.

      Not all the evidence, however, indicated Anderson’s guilt.

The   following      evidence    surfaced          casting    some    doubt     on     the

deputies’ theory:

        •   Anderson     passed        a    polygraph        test    at   the      CCSO’s

            request.

        •   A Waffle House cook in South Carolina told Stafford

            that he had received a call on the day they discovered

            the body.     The anonymous caller said that the truck of

            the “missing woman from North Carolina” was in the

            parking lot of the Quality Inn located next to the

            Waffle    House.      The       cook    said     he   believed    that     the

            truck had been parked there for two weeks.




                                             8
       •   The Waffle House cook said that, during that time, he

           thought he had seen the driver’s side door open and a

           white male approximately 5’8” to 5’9” with blond hair

           and a crew cut standing next to the door.                    The manager

           was    not    certain,    however,        that    the   individual    was

           standing next to Emily’s truck.

       •   A pathologist and a medical examiner offered opinions

           that    Emily    had    most    likely    died    one   to    three   days

           before the discovery of her body on January 7, 2006.

           They could not rule out, however, that she had died up

           to ten days earlier.

     Finally,      the   deputies         received    some     information,       the

significance of which is unclear, because they simply did not

follow up on the leads:

       •   The CCSO did not question people who had registered at

           the    Quality    Inn    during     the    time    Emily’s    truck   was

           there.

       •   The cleaning crew at the motel found some eyeglasses

           in a room after the police found her body.                     Emily was

           missing her eyeglasses when the police discovered her

           body.

       •   Two Waffle House employees said they had seen a woman,

           matching      Emily’s     description,       wearing     an    Old    Navy



                                           9
              shirt; Emily had been wearing a similar shirt when the

              police found Emily’s body.               The woman had entered the

              Waffle House several times late on the night before

              the    police   found   her       body.         This    person    had   been

              accompanied by a white male.

          •   Motel employees saw a white male and female pull up

              beside Emily’s truck in the parking lot.

          •   A man reported to Stafford’s secretary that he had

              seen Emily either on December 28 or 29 at 8:30 a.m. at

              a convenience store in Caldwell County with a man with

              dark hair in a mullet haircut (short on the sides,

              long in the back).

     With      the    foregoing   evidence        in     hand,       Stafford   appeared

before a magistrate, testified under oath, and secured an arrest

warrant.       The magistrate kept no recording or other record of

precisely what Stafford said to obtain the warrant.

                                          II.

     As       an    initial   matter,     the         Court    must     determine      the

propriety and scope of the appeal.

    The        defendants-appellants           appeal     the        district    court’s

denial of summary judgment on the grounds of qualified immunity,

public        officers’       immunity,         and      governmental           immunity.

Ordinarily, courts of appeals will only hear appeals of final

orders, Bailey v. Kennedy, 349 F.3d 731, 738 (4th Cir. 2003),

                                          10
and    “[d]enials     of    summary   judgment      are   not    final   orders,”

Hensley v. Horne, 297 F.3d 344, 347 (4th Cir. 2002). Certain

immunities, however, present an exception to the general rule.

Bailey, 349 F.3d       at 738–39.

       Qualified immunity is not only an immunity from liability,

but also immunity from the burdens of facing trial.                      Brown v.

Gilmore, 278 F.3d 362, 366–67 (4th Cir. 2002) (citing Mitchell

v. Forsyth, 472 U.S. 511, 526 (1985)).                 When a district court

denies a motion based on qualified immunity, the defendant can

appeal immediately, before a full trial on the merits.                    Winfield

v.    Bass,   106    F.3d   525,    528-29   (4th    Cir.    1997)    (en   banc).

Otherwise the protection against the burdens of trial is lost,

regardless of the outcome of the appeal.               Mitchell, 472 U.S. at,

526.

       Similarly,     “under   North    Carolina      law,   public      officers’

immunity is an immunity from suit.”              Bailey, 349 F.3d at 738–39

(citing Summey v. Barker, 544 S.E.2d 262, 264 (N.C. Ct. App.

2001)). So, too, is governmental immunity, which “bars action

against, inter alia, the state, its counties, and its public

officials     sued    in    their     official      capacity.”    Arrington    v.

Martinez, 716 S.E.2d 410, 414 (N.C. Ct. App. 2011).

       As in all motions for summary judgment, the existence of a

genuine dispute of material issues of fact precludes a district

court from granting summary judgment on the basis of immunity.

                                        11
If the factual conflicts form the basis of the denial of summary

judgment, an appellate court cannot decide the issues, and it

lacks jurisdiction over the case.                        See Winfield, 106 F.3d at

529.    “If,      however,      resolution          of    the     factual            dispute      is

immaterial        to      whether      immunity          should       be     afforded,           the

underlying        legal     question     about       whether      immunity            is    to    be

afforded remains and may be appealed . . . .”                              Jackson v. Long,

102 F.3d 722, 727 (4th Cir. 1996).                         In the instant case, the

district court found that material issues of fact prevented it

from awarding summary judgment.                      Based on this ruling by the

trial court, the plaintiff-appellee moves to dismiss the appeal.

       The   district         court    did     not       issue    a        written         opinion.

Rather, the court stated its reasoning in a relatively brief

oral    ruling.        It     believed       that    material         questions            of    fact

existed as to (1) whether Stafford lied to the magistrate to get

the arrest warrant; (2) whether Stafford obtained the arrest

warrant      by    omitting         substantial          exculpatory         evidence;            (3)

whether      Hartley       participated       with        Stafford         in     getting         the

warrant; and (4) whether probable cause would exist when the

court     excised       the     impermissible            elements          from       Stafford’s

presentation to the magistrate.

       It goes without saying, of course, that parties frequently

raise    factual       disputes       when    litigating          motions         for       summary

judgment.         Courts      can     grant   summary        judgment           to    a    movant,

                                              12
however,    as      long   as    the    facts      are   taken    in    the    light   most

favorable      to    the   party       opposing      summary      judgment.      Scott   v.

Harris, 550 U.S. 372, 378 (2007); Brown, 278 F.3d at 362 n.2.

This rule applies in cases involving immunity, as in any other

summary judgment context.                 Scott, 550 U.S. at 378; Brown, 278

F.3d at 366 n.2. The obligation of the Court, in such cases, is

to decide whether, as a matter of law, viewing the facts in the

light   most     favorable       to    the    plaintiff,       the     defendant   should

prevail based on immunity.                Scott, 550 U.S. at 378.                That the

parties differ about the facts does not necessarily preclude

appellate      review.          Rather,      “this   [factual        conflict]     usually

means adopting . . . the plaintiff's version of the facts.”                            Id.

     This is precisely the function of the Court in this case.

We do not decide disputed facts, but rather questions of law —

whether the facts taken in the light most favorable to Anderson

establish      the    defendants-appellants’             entitlement      to    qualified

immunity,        public     officers’         immunity,          and/or       governmental

immunity.      The Court has jurisdiction to make such a ruling, and

we deny the plaintiff-appellee’s motion to dismiss the appeal.

                                             III.

     The defendants-appellants argue that the officers in their

individual capacities are entitled to qualified immunity on the

federal claims. For the reasons set forth herein, we agree.



                                              13
                                           A.

      We review de novo a district court’s denial of an officer’s

claim of entitlement to qualified immunity.                    See, e.g., Melgar

v.   Greene,    593    F.3d   348,   353        (4th   Cir.   2010).      Government

officials      performing     discretionary        functions      are   entitled   to

qualified      immunity   from     liability       for    civil   damages    to    the

extent that “their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”            Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982).     When ruling on a qualified immunity claim, we must

consider    two       questions:     (1)        whether   a    constitutional      or

statutory right would have been violated on the facts alleged by

the plaintiff, and (2) whether the right asserted was clearly

established at the time of the alleged violation.                         Saucier v.

Katz, 533 U.S. 194, 200 (2001). 3

      The district court erred in denying summary judgment to the

officers on Anderson’s Fourth Amendment claims.                         Based on our

review of the record, we conclude that probable cause existed at

the time that Stafford sought the arrest warrant and arrested




      3
       The Court need not consider these issues in any particular
order.    Pearson v. Callahan, 555 U.S. 223, 236 (2009).        A
resolution of either question in the defendants’ favor mandates
a judgment in favor of the defendants.



                                           14
Anderson. 4        Thus, Stafford did         not violate Anderson’s Fourth

Amendment      right   to   be    free      from    an        unreasonable     seizure.

Because no constitutional violation occurred, the Court need not

proceed to the second step of the Saucier qualified immunity

analysis.

                                         B.

     “The     Fourth   Amendment     prohibits          law    enforcement    officers

from making unreasonable seizures, and seizure of an individual

effected without probable cause is unreasonable.”                            Brooks v.

City of Winston-Salem, 85 F.3d 178, 183 (4th Cir. 1996) (citing

Graham v. Conner, 490 U.S. 386, 396–97 (1989)).                      So long as the

officer supports the arrest with probable cause, the police have

not committed a constitutional violation. See S.P. v. City of

Takoma Park, Md., 134 F.3d 260, 274 (4th Cir. 1998).

     When a police officer acts pursuant to a warrant, he is

entitled      to   qualified     immunity     if    he    could     have     reasonably

believed that probable cause existed to support the application.

Porterfield v. Lott, 156 F.3d 563, 570 (4th Cir. 1998) (citing

Malley v. Briggs, 475 U.S. 335, 344–45 (1986)).                        For probable

cause    to   exist,    there    need    only      be    sufficient     evidence     to


     4
        Regardless of what Stafford actually said to the
magistrate, probable cause still existed for Anderson’s arrest.
Thus, the alleged uncertainty as to what Stafford told the
magistrate does not give rise to a genuine dispute over a
material fact.


                                         15
warrant the belief of a reasonable officer that an offense has

been or is being committed.        Brown v. Gilmore, 278 F.3d at 367.

See also Wong Sun v. United States, 371 U.S. 471, 479 (1963).

The   law   does   not   require    that    the     officer    have   evidence

sufficient to convict the criminal defendant.                 Brown, 278 F.3d

at 367.     Once a neutral and detached magistrate deems an arrest

reasonable by finding that probable cause exists for the arrest,

the   continuing   seizure    of    the    criminal     defendant     is    also

reasonable.    Brooks, 85 F.3d at 184; Taylor v. Waters, 81 F.3d

at 436.

      The Supreme Court defines probable cause as a “commonsense,

nontechnical” concept that deals “with the factual and practical

considerations of everyday life on which reasonable and prudent

men, not legal technicians, act.”          Ornelas v. United States, 517

U.S. 690, 695 (1996) (internal quotation marks omitted) (citing

Illinois v. Gates, 462 U.S. 213, 231 (1983)).                 This Court has

stated that the probable cause standard does not require that

the officer's belief be more likely true than false.                       United

States v. Humphries, 372 F.3d 653, 660 (4th Cir. 2004) (citing

United States v. Jones, 31 F.3d 1304, 1313 (4th Cir. 1994)).

Thus, a probable cause determination turns on the assessment of

probabilities.       Gates,   462     U.S.     at     232.       “[O]nly      the

probability, not a prima facie showing, of criminal activity is

the standard of probable cause.”          Id. at 235.

                                     16
       A court makes a finding of probable cause based on the

totality of the circumstances known to the officer at the time

of the arrest.              Brown, 278 F.3d at 367.            Yet, an officer “may

not disregard readily available exculpatory evidence of which he

is aware.”         Wadkins v. Arnold, 214 F.3d 535, 541 (4th Cir.

2000).        “Objective         inquiry      into    the     reasonableness       of     an

officer’s perception of the critical facts leading to an arrest

. . . . must charge him with possession of all the information

reasonably discoverable by an officer acting reasonably under

the circumstances.”             Sevigny v. Dicksey, 846 F.2d 953, 957 n.5

(4th Cir. 1988).

       Although        an    officer    may   not    disregard      readily      available

exculpatory evidence that he knows about, the failure to pursue

potentially exculpatory leads will not negate probable cause.

Wadkins, 214 F.3d at 541 (citing Torchinsky v. Siwinski, 942

F.2d   257,      264    (4th    Cir.     1991)).      The     law   does    not   require

reasonable        law        enforcement       officers        to      “exhaust        every

potentially       exculpatory          lead   or    resolve    every     doubt    about    a

suspect's        guilt        before      probable      cause       is     established.”

Torchinsky, 942 F.2d at 264 (citing Krause v. Bennett, 887 F.2d

362, 371 (2d Cir. 1989) (“[P]robable cause does not require an

officer     to    be        certain    that    subsequent       prosecution       of    the

arrestee will be successful.”)).



                                              17
       Here, the plaintiff-appellee asks the Court to judge the

CCSO    investigation         through      the     lens     of     hindsight.               The

plaintiff-appellee          complains     that     Stafford       relied     on    a     great

deal of “questionable” evidence, did not properly evaluate the

credibility       of    witnesses,        and     clearly        did   not        tell      the

magistrate about “exculpatory” evidence.                       But even assuming the

plaintiff-appellee is correct in his arguments about the facts,

probable cause still existed.

       First,     as    noted   above,      the     failure       to     follow        up    on

potentially exculpatory leads does not control the ruling in

this case.        “[T]he failure to pursue a potentially exculpatory

lead is not sufficient to negate probable cause.”                          Wadkins, 214

F.3d at 541.

       Moreover, the fact that no contemporary record exists to

show   what     Stafford     said    to   the     magistrate       when     seeking         the

arrest warrant does not undermine the showing in this record of

the    existence       of   probable      cause.        While      this     practice         of

providing only oral testimony is of concern to the Court in a

general sense, for the purposes of this analysis, the Court need

not delve into this issue.                 Based on a review of the facts

available to Stafford, probable cause existed at the time he

sought the arrest warrant and arrested Anderson.

       Without     repeating        the   evidence        in     great     detail,          the

undisputed       evidence     showed      that    the     Andersons        had     a     rocky

                                           18
marriage, that Anderson and Emily had gone into a wooded area on

the farm on the morning of December 29, 2005, that the sound of

gunshots emanated from the wooded area, that Anderson drove a

front-end     loader   to   the   wooded    area,    that    forensic    analysis

showed the presence of blood in the bucket of the front-end

loader,   that    Anderson    was    not    seen    most    of    the   day    Emily

disappeared, and that Anderson had instructed his employees to

lie concerning his presence on the day Emily disappeared.                         In

addition, the undisputed evidence showed that Anderson had a

large insurance policy on Emily’s life, that he had firearms,

that it appeared he had turned his phone off for several hours

on the day Emily disappeared, and that Emily’s phone was in

South Carolina starting on the day she disappeared.

     Probable cause existed to believe Anderson killed his wife,

and the arrest of Anderson therefore did not violate the Fourth

Amendment.       Moreover, even considering all of the potentially

exculpatory      evidence    cited    by    Anderson       that   was   known    to

Stafford, alongside the inculpatory evidence set forth above,

there   was   still    probable     cause   to     arrest   Anderson.         Having

concluded that no constitutional violation occurred, we need not

proceed to the second step of the Saucier qualified immunity

analysis.




                                       19
                                                 C.

       Because no Fourth Amendment violation occurred, the sheriff

and the CCSO may not be held liable for failure to train or

supervise the Caldwell County deputies. 5                          No actionable claim

against supervisors or local governments can exist without a

constitutional violation committed by an employee.                              City of Los

Angeles          v.    Heller,    475     U.S.    796,    799    (1986)    (per    curiam);

Giancola v. State of W. Va. Dep’t of Pub. Safety, 830 F.2d 547,

550    (4th       Cir.    1987).         Thus,    Anderson’s      claims   of    inadequate

training or supervision cannot proceed.                          Belcher v. Oliver, 898

F.2d       32,    36    (4th     Cir.    1990).        Sheriff    Jones    and    the   CCSO,

therefore, are not liable under § 1983.

                                                 IV.

       The defendants-appellants argue that the officers in their

individual capacities are entitled to public officers’ immunity

on    Anderson’s         state     law    claims       against    them.    We    review   the

denial of public officers’ immunity de novo. Bailey, 349 F.3d at

739.




       5
        Since the CCSO does not enjoy qualified immunity,
ordinarily we would lack jurisdiction to consider its liability
in an interlocutory appeal. But because the CCSO’s liability is
“inextricably intertwined” with the deputies’ liability, the
Court will assume pendent jurisdiction over the CCSO’s appeal.
Altman v. City of High Point, 330 F.3d 194, 207 n.10 (4th Cir.
2003).


                                                 20
     Under     North      Carolina     law,       plaintiffs      may    hold     public

officials    who    are     engaged    in    the    exercise      of    discretionary,

governmental       duties    personally          liable    only   for    “corrupt     or

malicious” actions.          Smith v. Hefner, 68 S.E.2d 783, 787 (N.C.

1952); Bailey, 349 F.3d at 742.

     Anderson does not argue that the officers undertook their

actions in a corrupt manner.                Rather, Anderson argues that the

officers undertook their actions maliciously.                     “A defendant acts

with malice when he wantonly does that which a man of reasonable

intelligence would know to be contrary to his duty and which he

intends to be prejudicial or injurious to another.”                             Grad v.

Kaasa, 321 S.E.2d 888, 890 (N.C. 1984).                        The North Carolina

Supreme Court classifies an act as wanton when “done of a wicked

purpose,     or    when     done   needlessly,            manifesting     a     reckless

indifference to the rights of others.”                   Id. at 890–91.

     The Court of Appeals of North Carolina recently held that

if probable cause existed for the issuance of an arrest warrant,

public officer’s immunity shields the defendants from individual

liability.        Beeson v. Palombo, 727 S.E.2d 343, 346 (N.C. Ct.

App. 2012).

     Not only did probable cause exist for Anderson’s arrest,

but Anderson has not put forth evidence that the officers acted

with reckless indifference to his rights.                    Additionally, because

probable    cause    existed,      a   person       of    reasonable     intelligence

                                            21
would    not    know     that    his    actions       were    contrary          to    his     duty.

Further,       Anderson    has     not       put    forth     any     evidence         that      the

officers intended for their acts to be prejudicial to Anderson.

     Thus, public officer’s immunity bars the state law claims

against        the      officers        in         their     individual              capacities.

Accordingly, we hold that the district court erred in failing to

enter    summary        judgment       in    favor     of     the     officers         in     their

individual capacities on the plaintiff-appellee’s various state

law claims.

                                               V.

     The defendants-appellants argue that the CCSO is entitled

to governmental immunity on the state law claims against it.

“The existence of sovereign immunity is a question of law that

we review de novo.” S.C. Wildlife Fed’n v. Limehouse, 549 F.3d

324, 332 (4th Cir. 2008) (internal quotation marks omitted).

     Under North Carolina law, “the doctrine of governmental, or

sovereign       immunity[,]        bars      action        against,      inter        alia,      the

state,    its    counties,       and    its     public       officials         sued     in    their

official capacity.” Arrington, 716 S.E.2d at 414 (N.C. Ct. App.

2011).         “Suits    against       public       officials       are        barred       by   the

doctrine       of    governmental            immunity       where        the     official         is

performing      a    governmental           function,      such     as    providing          police

services.” Id. (internal quotation marks omitted).



                                               22
       Counties    and     their      officials    may    waive   governmental

immunity by purchasing insurance.              Slade v. Vernon, 429 S.E.2d

744,   746   (N.C.   Ct.    App.    1993),    implied    overruling    on   other

grounds recognized in Boyd v. Robeson County, 621 S.E.2d 1 (N.C.

Ct. App. 2005).       If a county purchases liability insurance, it

only waives its governmental immunity by the amount of insurance

purchased by the county.           Evans v. Housing Auth. of Raleigh, 602

S.E.2d 668, 673 (N.C. 2004).            But insurance policies can include

explicit exclusions of coverage for any claim that governmental

immunity would ordinarily cover.

       The   insurance     policies    purchased   by    the   CCSO   explicitly

exclude coverage for “[a]ny claim, demand, or cause of action

against any Covered Person as to which the Covered Person is

entitled to sovereign immunity or governmental immunity under

North Carolina law.”        See J.A. 731, 734, 782, 794; see also J.A.

862, 1115.        Thus, the county’s purchase of insurance has not

waived governmental immunity as to the state law claims against

the CCSO, and these claims fail as a matter of law.

                                        VI.

       The only remaining cause of action is the statutory bond

claim against the CCSO’s sureties under § 58-76-5 of the North

Carolina General Statutes. Section 58-76-5 provides that

       [e]very person injured by the neglect, misconduct, or
       misbehavior in office of any . . . sheriff . . . or
       other officer, may institute a suit or suits against

                                         23
       said officer . . . and [his] sureties upon [the]
       respective bonds for the due performance of [his]
       duties in office in the name of the State . . . and
       every such officer and the sureties on the officer’s
       official bond shall be liable to the person injured
       for all acts done by said officer by virtue or under
       color of that officer's office

Anderson      has      asserted     a    claim        only     against       the     sheriff’s

sureties. See J.A. 223–24.

       The defendants-appellees argue that “the state tort claim[]

against . . . the Sheriff’s sureties . . . [is] based solely on

respondent      [sic]     superior”      and        “cannot       be    supported”     because

“the       individual     officers       are        entitled       to     public     officer’s

immunity.” Opening Br. 58. But “[b]y expressly providing for

th[e] [statutory bond] cause of action, the General Assembly has

abrogated common law immunity where a public official causes

injury       through     neglect,       misconduct,          or        misbehavior    in     the

performance      of     his   official         duties        or    under     color     of   his

office.” Smith v. Jackson County Bd. of Educ., 608 S.E.2d 399,

411-12 (2005) (internal quotation marks omitted). “Immunity is

thus immaterial with respect to a claim on a bond under N.C.

Gen.Stat. § 58–76–5.” Id.; see also Slade, 429 S.E.2d at 747.

       Whether      Anderson’s      statutory         bond        claim    fails     on    other

grounds is beyond this Court’s jurisdiction. 6 “Our exercise of


       6
       Although the sureties joined in the notice of appeal filed
in this case, they have not filed separate briefs explaining why
we have jurisdiction over their appeal. As we explain in the
(Continued)
                                               24
pendent appellate jurisdiction is proper only when an issue is

(1)   inextricably        intertwined      with       the    decision     of   the    lower

court    to   deny    .   .   .    immunity      or    (2)    consideration       of    the

additional issue is necessary to ensure meaningful review of the

. . . immunity question.”               Evans v. Chalmers, 703 F.3d 636, 658

(4th Cir. 2012). “Claims are ‘inextricably intertwined’ when the

resolution of one claim necessarily resolves the other claim.”

Henry v. Purnell, 501 F.3d 374, 376 (4th Cir. 2007).

      Here,     our     review     of    the     issues       of    qualified,       public

officers’,      and     governmental       immunity          does   not     require      any

evaluation of the state statutory bond claim.                         Accordingly, we

decline    to   exercise      pendent     appellate          jurisdiction      over     that

claim.

                                          VII.

      For the reasons stated above, we dismiss the appeal of the

district      court’s     ruling    as   to    the     statutory     bond      claim,   and

reverse the denial of summary judgment on the remaining claims.

The arresting officers are entitled to qualified immunity on the

federal claims; the derivative federal claims of supervisory and




text, we do not have, and in any event, we decline to exercise,
such jurisdiction. The sureties’ apparent reliance on Turner v.
City of Greenville, 677 S.E.2d 480 (N.C. App. 2009), and Altman
v. High Point, 330 F.3d 194 (4th Cir. 2003), is plainly
misplaced, as there was no bond claim in either of those cases.



                                           25
local government liability fail because no actionable claim can

exist   without       a    constitutional        violation    committed       by    a

subordinate     employee;         public        officers’    and        governmental

liability shield the officers and the CCSO from Anderson’s state

law   claims;   and       the   Court   lacks    jurisdiction      to    review    the

statutory bond claim against the sureties.

                                                              REVERSED IN PART,
                                                             DISMISSED IN PART,
                                                                   AND REMANDED




                                         26